Yesawich Jr., J. (dissenting).
I respectfully dissent, and vote to affirm the decision of the Workers’ Compensation Board. While I agree that neither William McLane’s letter, nor any of the medical testimony presented, provides sufficient basis for a finding that claimant’s loss of earning capacity was due to his heart condition rather than to his prior compensable arm injury, I do not read the Board’s determination as resting on such a finding. Though it placed particular emphasis on certain portions of the record, the Board did not rely on those aspects alone, but concluded, based on "the record as a whole”, that "claimant’s loss of wage earning capacity is not solely due to his compensable arm condition”. Because I believe that the record supports this conclusion, I would affirm.
It is undisputed that claimant retired pursuant to a "special” plan which provided him with significant monetary benefits. Although he contends that he did so because his arm injury made it impossible for him to perform the tasks to which he was assigned, the Board’s rejection of this assertion is not un*891reasonable, given the uncontroverted fact that he first inquired about the retirement program several months before his job duties were changed (apparently as a result of a reorganization) which, when considered in conjunction with claimant’s own testimony, supports an inference that he was forced out because of his age and seniority, not because of any disability. Furthermore, as the Board noted, Austin Leve, an orthopedic surgeon, testified that claimant’s arm condition did not prevent him from working or carrying out other activities without restriction. Ordered that the decision is reversed, with costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.